COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 IN RE: SAUL ROMERO,
                                                §               No. 08-09-00099-CV
                 Relator.
                                                §         AN ORIGINAL PROCEEDING

                                                §                 IN MANDAMUS

                                                §

                                                §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator has filed a pro se petition for writ of mandamus requesting that this Court order the

El Paso County District Clerk to file his “Notice to Sue Plaintiff’s State Constitutional Claim for

Wrongful Imprisonment and for Damages.”

       This Court does not have the authority to issue a writ of mandamus against a private party.

See TEX .GOV ’T CODE ANN . § 22.221(a) (Vernon 2004). Therefore, mandamus relief is denied.



                                              GUADALUPE RIVERA, Justice

May 27, 2009

Before Chew, C.J., McClure, and Rivera, JJ.